DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities: The claimed subject matter “wherein the
mobile device is powered a source” should be “wherein the mobile device is powered by a source” since the language is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 12, the claimed subject matter “a second feeder for nanomaterials in a solid phase” is rendered indefinite.  Applicant claims a second feeder for nanomaterials in a liquid phase, therefore, it is unclear as to the origin of a second feeder for nanomaterials in a solid phase.  Examiner questions whether the second feeder for nanomaterials is a third feeder since a first feeder for raw material and second feeder for nanomaterials in a liquid phase is claimed.
In regards to claim 21, the claimed subject “it determines the measurement result by means of artificial intelligence (machine learning) algorithms, which is sent to the measurement device” is rendered indefinite.  Applicant recites “illuminating the sample…and registering an emitted radiation with the Raman spectrometer” in claim 15.  Examiner notes claim 21 is interpreted as the Raman spectrum acquiring a spectrum which is subsequently sent to the measurement device. Based upon applicant’s claims, there is no basis for antecedence for the measurement device.  Examiner further notes it is unclear as to what determines measurement results by means of artificial intelligence since applicant recites “it determines”.  Examiner questions whether “it” is the Raman spectrometer or measuring chamber.  Clarification is requested.



Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brigitta Nagya, “In-line Raman spectroscopic monitoring and feedback control of a continuous twin-screw pharmaceutical powder blending and tableting process”, 2017 and Mohit Sharma, “Exploring potential of Micro-Raman spectroscopy for correlating graphitic distortion in carbon fibers with stresses in erosive wear studies of PEEK composites”, 2011.
	
Allowable Subject Matter
 Claims 12-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a second feeder for nanomaterials in a liquid phase; a second feeder for nanomaterials in a solid phase including substrates with nanomaterials; a container for preparing the sample for measurement; a platform for moving the samples in measuring containers or vessels; a Raman spectrometer”, in combination with the rest of the limitations of claim 12.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “in a sample of an agricultural product with the mobile device of claim 12, the method comprising: feeding the raw material into the first feeder;”, in combination with the rest of the limitations of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877